The defendant was charged before the Court of Special Sessions, Borough of Brooklyn, City of New York, with a violation of the provisions of chapter 781 of the Laws of 1933, commonly known as the Sehaekno Act. Eleven counts charged separate violations of the Code of Fair Competition for the Retail Lumber, Lumber Products, Building Materials and Building Specialties Trade. Defendant was convicted on counts Nos. 1, 2, 4, 5, 7 and 8, and was fined $100 each on the first five enumerated, and sentence was suspended on the conviction on No. 8. On appeal the defendant, for the first time, raised the question of the constitutionality of the statute. That question is not available here (People v. Raport, 193 App. Div. 135; People v. Sieke, 222 N. Y. 611; People v. Ostrander, 144 App. Div. 860; Dodge v. Cornelius, 168 N. Y. 242; Nod-Away Co. v. Carroll, 240 id. 252; Matter of Yeannakopoulos, 195 App. Div. 261), and we do not consider it. The statute provides that violation of the provisions of the act constitutes a misdemeanor. The fact that other concurrent remedies are given by the Act or by the Code itself does not oust the courts of jurisdiction *818in a criminal proceeding. Judgment of conviction unanimously affirmed. Present — Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ.